Citation Nr: 1814925	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for major depressive disorder (MDD) and posttraumatic stress disorder (PTSD), since March 14, 2008.


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Army from January 1970 to January 1973. He had additional service with the U.S. Army Reserve. He served in the Republic of Vietnam and his military decorations include the Parachutist Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the North Little Rock, Arkansas, Regional Office (RO). In July 2010, the Board remanded the appeal for a hearing to be scheduled. In November 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In May 2012, the Board remanded the appeal. 

The Board notes that the Veteran is awaiting a hearing on another issue currently at the Board. That issue will be decided in a separate decision following the requested hearing.
 

FINDING OF FACT

Since March 14, 2008 and for the entirety of the appellate period, the Veteran's PTSD and MDD caused total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent, since March 14, 2008, for PTSD and MDD have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Codes 9411, 9434 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). 

The Board has carefully reviewed the record and finds that beginning March 14, 2008, the Veteran's mental disorders meet or approximate those criteria for a 100 percent evaluation. The rating requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.under 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2017).  

The Veteran has displayed marked estrangement from family and friends, periodic suicidal ideation, social and occupational isolation and hallucinations and delusions, among many other symptoms showing a near total-impairment. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Given these facts, the Board finds that the Veteran's symptoms most closely approximate a 100 percent rating. 38 C.F.R. § 4.7. 


ORDER

Effective March 14, 2008, a 100 percent initial rating for PTSD and MDD is granted.


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


